DETAILED ACTION
This action is in response to amendments filed 12/23/2020. Claims 1, 3-21, 23-40 are pending with claims 1, 3, 5-7, 10, 11, 17, 20, 23, 25-30 and 33-38 having been amended and claims 39 and 40 newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 20, 34-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 5, 9, 12-13, 15-17, 19-21, 23-26 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. (US 2008/0170695) in view of Piqueras Jover et al (US 2016/0294783).
With respect to claim 1 Adler teaches a method, comprising: 
obtaining, by one or more processors associated with an authenticatee terminal, a device encryption key (see Adler figure 3 step 315 and paragraph 0040 at block 315, the keys are shared between the tag and reader. In one embodiment, the keys include one or more public/private key pairs, which may utilize elliptical encryption or traditional large-primes encryption. In one embodiment, three key pairs are created, one each for authentication, encryption, and obfuscation. In one embodiment, the tag creates its own keys), 
wherein the device encryption key is pre-written into a secure zone of the authenticatee terminal (see Adler paragraph 0033 i.e. In one embodiment, the system includes tamper logic 265. Tamper logic 265 provides tamper-resistance. In one embodiment, the entire tag is tamper resistant. In another embodiment, only the memory 260, or portion of memory storing the private key, is tamper resistant. In one embodiment, tamper resistance may include logic that erases the memory if the system detects an attempt to read the memory, hack the bus, etc. This may be implemented, in one embodiment, using fuses) 
obtaining, by the one or more processors associated with the authenticatee terminal first data, the first data comprising a random number (see Adler figure 3 step 335 and paragraph 0045 i.e. At block 335, the tag computes the return data, which is a 
obtaining, by the one or more processors associated with the authenticatee terminal second data second data based at least in part on at least one of signing or encrypting the first data using the device encryption key (see Adler figure 3 step 335 i.e. In one embodiment, the tag generates two random values (s and u), and encrypts each with a corresponding key (encryption and obfuscation respectively). The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values (i.e. claimed second data). In one embodiment, the returned value includes the tag identifier (n));
generating, by the one or more processors associated with the authenticatee terminal, an authentication code based at least in part on the second data and an identifier (ID) of the authenticatee terminal (see Adler figure 3 step 335 i.e. At block 335, the tag computes the return data, which is a combination of the response to the challenge and three random values encrypted with the three keys, one for encryption, one for authentication, and one for privacy. In one embodiment, the tag generates two random values (s and u), and encrypts each with a corresponding key (encryption and obfuscation respectively). The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values. In one embodiment, the returned value includes the tag identifier (n)); and 
communicating, by the one or more processors associated with the authenticatee terminal, the authentication code to an authenticator equipment (see Adler figure 3 step The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values. In one embodiment, the returned value includes the tag identifier (n)) wherein.
 the authenticator equipment authenticates the authenticatee terminal based at least in part on performing decryption with respect to at least part of the second data; and the decryption with respect to at least part of the second data is performed using a key corresponding to the ID that is obtained from a mapping of keys to identifiers (see Adler figure 3 step 345-355 and paragraph 0046-0048 i.e. At block 340, the reader, which has received the return data from the tag, utilizes its private key to compute n (tag ID) from the return data. [0047] At block 345, the reader looks up the public key of the tag, using the tag ID. [0048] At block 350, the reader verifies that the returned data included the signed challenge response. If so, as verified at block 355, the reader knows the tag's ID (n) and that this ID has been authenticated by the response to the challenge).
Adler teaches using a random number and not teach a random alphanumeric string.
	Piqueras Jover teaches using a random alphanumeric string as the random number nonce (see paragraph 0035 i.e. Authentication engine 104 on receiving, from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Piqueras Jover to have used a Piqueras Jover random alphanumeric string as the random number since a random alphanumeric string is more secure because of the greater number of characters being used (see paragraph 0035). Therefore one would have been motivated to have used a random alphanumeric string.

	
With respect to claim 4 Adler teaches the method of claim 1, wherein obtaining the device encryption key comprises: obtaining the device encryption key from a local secure storage of the authenticatee terminal; or obtaining the device encryption key and the ID of the authenticatee terminal from the local secure storage of the authenticatee terminal (see Adler paragraph 0030 i.e. During initialization, crypto logic 255 calculates a private key for the tag 110, which is stored in memory 260 and paragraph 0041and 0044). 

With respect to claim 5 Adler teaches the method of claim 1, further comprising: determining, by the one or more processors associated with an authenticatee terminal, the random number (see paragraph 0045 i.e. In one embodiment, the tag generates two random values (s and u)). 

	Piqueras Jover teaches using a random alphanumeric string as the random number nonce (see paragraph 0035 i.e. Authentication engine 104 on receiving, from the database device, the public cryptographic key associated with the mobile device can generate a nonce string (e.g., a random alphanumeric string of random and variable length)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Piqueras Jover to have used a Piqueras Jover random alphanumeric string as the random number since a random alphanumeric string is more secure because of the greater number of characters being used (see paragraph 0035). Therefore one would have been motivated to have used a random alphanumeric string.

With respect to claim 9 Adler teaches the method of claim 7, wherein the server encryption key stored at the authenticatee terminal is a server public key, and the server encryption key stored at the authenticator equipment is a server private key corresponding to the server public key (see Adler figure 3 step 335 and paragraph 0045 i.e. At block 335, the tag computes the return data, which is a combination of the response to the challenge and three random values encrypted with the three keys, one for encryption, one for authentication, and one for privacy. In one embodiment, the tag generates two random values (s and u), and encrypts each with a corresponding key 

With respect to claim 12 Adler teaches the method of claim 1, but does not disclose wherein the obtaining the second data based at least in part on the device encryption key and first data comprises: signing first data based at least in part on the device encryption key to obtain the second data; or encrypting at least the first data based at least in part on the device encryption key to obtain the second data; or encrypting at least the first data based at least in part on a server encryption key to obtain ciphertext data, signing the ciphertext data based at least in part on the device encryption key to obtain the second data; or signing the first data based at least in part on the device encryption key to obtain signature data, and encrypting at least the signature data based at least in part on the server encryption key to obtain the second data (see Adler figure 3 step 335 and paragraph 0045 i.e. At block 335, the tag computes the return data, which is a combination of the response to the challenge and three random values encrypted with the three keys, one for encryption, one for authentication, and one for privacy. In one embodiment, the tag generates two random values (s and u), and encrypts each with a corresponding key (encryption and obfuscation respectively). The authentication key is encrypted with the reader's public key).

With respect to claim 13 Adler teaches the method of claim 1, wherein the ID of the authenticatee terminal is generated by the authenticator equipment and provided to 

With respect to claim 15 Adler teaches the method of claim 1, wherein the device encryption key stored at the authenticatee is a device private key, and the device encryption key stored at the authenticator equipment corresponds to a device public key corresponding to the device private key (see Adler paragraph 0031 i.e. RFID tag 110 receives a public key, or in another embodiment multiple public keys, from the RFID system 120. The RFID tag 110 also receives its tag identifier (tag ID) from the system 120, and stores them in memory 260) and paragraph 0046-0047 i.e. At block 340, the reader, which has received the return data. At block 345, the reader looks up the public key of the tag, using the tag ID). 

With respect to claim 16 Adler teaches the method of claim 1, wherein a version of the device encryption key is stored by both an authenticator equipment and the authenticatee terminal (see Adler paragraph 0031 i.e. RFID tag 110 receives a public key, or in another embodiment multiple public keys, from the RFID system 120. The RFID tag 110 also receives its tag identifier (tag ID) from the system 120, and stores them in memory 260), paragraph 0046-0047 i.e. At block 340, the reader, which has received the return data. At block 345, the reader looks up the public key of the tag, using the tag ID and paragraph 0036). 

With respect to claim 17 Adler teaches the method of claim 1, but does not disclose wherein the random number is an alphanumeric string.
Piqueras Jover teaches using a random alphanumeric string as the random number nonce (see paragraph 0035 i.e. Authentication engine 104 on receiving, from the database device, the public cryptographic key associated with the mobile device can generate a nonce string (e.g., a random alphanumeric string of random and variable length)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Piqueras Jover to have used a Piqueras Jover random alphanumeric string as the random number since a random alphanumeric string is more secure because of the greater number of characters being used (see paragraph 0035). Therefore one would have been motivated to have used a random alphanumeric string.

With respect to claim 19 Adler teaches the method of claim 1, wherein the authentication code is communicated to the authenticator equipment for the authenticator equipment to perform authentication of the authenticatee terminal using the authentication code (see Adler figure 3 step 345-355 and paragraph 0046-0048 i.e. At block 340, the reader, which has received the return data from the tag, utilizes its private key to compute n (tag ID) from the return data. [0047] At block 345, the reader looks up the public key of the tag, using the tag ID. [0048] At block 350, the reader verifies that the returned data included the signed challenge response. If so, as verified 

With respect to claim 20 Adler teaches a method, comprising: 
obtaining, by one or more processors associated with an authenticator equipment, an authentication code that is communicated by an authenticatee terminal, wherein the authentication code comprises second data, and an identifier (ID) of the authenticatee terminal; and at least part of the authentication code is encrypted or signed using a device encryption key (see Adler figure 3 step 335 i.e. At block 335, the tag computes the return data, which is a combination of the response to the challenge and three random values encrypted with the three keys, one for encryption, one for authentication, and one for privacy. In one embodiment, the tag generates two random values (s and u), and encrypts each with a corresponding key (encryption and obfuscation respectively). The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values. In one embodiment, the returned value includes the tag identifier (n)); 
obtaining, by the one or more processors associated with the authenticator equipment, a device encryption key corresponding to the ID of the authenticatee terminal, the device encryption key being obtained based at least in part on performing a lookup with respect to a mapping of keys to identifiers (see Adler figure 3 step 345-355 and paragraph 0046-0048 i.e. At block 340, the reader, which has received the return data from the tag, utilizes its private key to compute n (tag ID) from the return data. [0047] At block 345, the reader looks up the public key of the tag, using the tag ID. 
obtaining, by the one or more processors associated with the authenticator equipment, a random number based at least in part on a signature verification of the second data using the device encryption key or a decryption of at least the second data using the device encryption key (see Adler figure 3 step 345-355 and paragraph 0046-0048 i.e. At block 340, the reader, which has received the return data from the tag, utilizes its private key to compute n (tag ID) from the return data. [0047] At block 345, the reader looks up the public key of the tag, using the tag ID. [0048] At block 350, the reader verifies that the returned data included the signed challenge response. If so, as verified at block 355, the reader knows the tag's ID (n) and that this ID has been authenticated by the response to the challenge); and 
authenticating, by the one or more processors associated with the authenticator equipment, the authenticatee terminal based at least in part on the random number (see Adler paragraph 0037 i.e. The crypto calculator 230 takes the random number and using the public key calculates the public key value. The public key value should be equal to the challenge response returned by the RFID tag. Therefore, comparison logic 235 performs a comparison between the challenge response returned by the RFID tag 210, and the result of the calculation. If the values are identical, then the RFID system 120 certifies the RFID tag 210. In one embodiment, validation logic 240 outputs the proper information indicating that the RFID tag 110 has been validated and paragraph 0046-0048 i.e. At block 340, the reader, which has received the return data from the 
Adler teaches using a random number and not teach a random alphanumeric string.
	Piqueras Jover teaches using a random alphanumeric string as the random number nonce (see paragraph 0035 i.e. Authentication engine 104 on receiving, from the database device, the public cryptographic key associated with the mobile device can generate a nonce string (e.g., a random alphanumeric string of random and variable length)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Piqueras Jover to have used a Piqueras Jover random alphanumeric string as the random number since a random alphanumeric string is more secure because of the greater number of characters being used (see paragraph 0035). Therefore one would have been motivated to have used a random alphanumeric string.

With respect to claim 21 Adler teaches the method of claim 20, further comprising: in response to authenticating the authenticatee terminal, providing one or more services to the authenticatee terminal (see Adler paragraph 0048 i.e. At block 350, the reader verifies that the returned data included the signed challenge response. If so, 

With respect to claim 23 Adler teaches the method of claim 20, wherein the obtaining the random number based at least in part on the signature verification of the second data using the device encryption key or the decryption of at least the second data using the device encryption key comprises: signing first data comprised in the second data based at least in part on the device encryption key, comparing obtained signature data to signature data comprised in second data, determining that signature verification is successful based on whether the obtained signature and the signature data comprised in the second data are consistent, and obtaining the random number from the first data in response to determining the signature verification is successful; and determining that the signature verification failed in response to determining that the obtained signature and the signature data comprised in the second data are not consistent; or decrypting second data based at least in part on the device encryption key to obtain the first data, and obtaining the random number from the first data; or signing ciphertext data comprised in the second data based at least in part on the device encryption key, comparing obtained signature data to the signature data comprised in the second data, determining that the signature verification is successful based on whether the obtained signature and the signature data comprised in the second data are consistent, and decrypting the random number from the ciphertext data based at least in part on a server encryption key in response to determining that the 

With respect to claim 24 Adler teaches the method of claim 23, wherein the server encryption key is a server private key corresponding to the server public key and the authenticatee terminal stores a server public key corresponding to the server private key (See Adler paragraph 0032 i.e. Memory 260 is used to store the private key 

With respect to claim 25 Adler teaches the method of claim 20, wherein authenticating the authenticatee terminal based at least in part on the random number comprises: determining whether a pre-stored random number and the random number obtained using the decryption key are consistent; in response to determining that the pre-stored random number and the random number obtained using the decryption key are consistent, determining that authentication of the authenticatee terminal is successful; and in response to determining that the pre-stored random number and the random number obtained using the decryption key are not consistent, determining that the authentication of the authenticatee terminal failed (see Adler paragraph 0037 i.e. Therefore, comparison logic 235 performs a comparison between the challenge response returned by the RFID tag 210, and the result of the calculation. If the values are identical, then the RFID system 120 certifies the RFID tag). 
Adler teaches using a random number and not teach a random alphanumeric string.
	Piqueras Jover teaches using a random alphanumeric string as the random number nonce (see paragraph 0035 i.e. Authentication engine 104 on receiving, from the database device, the public cryptographic key associated with the mobile device can generate a nonce string (e.g., a random alphanumeric string of random and variable length)).


With respect to claim 26 Adler teaches the method of claim 25, further comprising: determining the pre-stored random alphanumeric string (see Adler paragraph 0037 i.e. Therefore, comparison logic 235 performs a comparison between the challenge response returned by the RFID tag 210, and the result of the calculation. If the values are identical, then the RFID system 120 certifies the RFID tag). 

With respect to claim 31 Adler teaches the method of claim 20, further comprising: generating the ID of the authenticatee terminal; and providing the ID of the authenticatee terminal to the authenticatee terminal (see Adler paragraph 0031 i.e. RFID tag 110 receives a public key, or in another embodiment multiple public keys, from the RFID system 120. The RFID tag 110 also receives its tag identifier (tag ID) from the system 120, and stores them in memory 260). 

With respect to claim 32 Adler teaches the method of claim 20, wherein the device encryption key is a device public key, and a device private key of the device encryption key corresponding to a device public key of the device encryption key is pre-

With respect to claim 33 Adler teaches the method of claim 20, but does not disclose wherein the random alphanumeric string is an alphanumeric string. 
	Piqueras Jover teaches wherein the random alphanumeric string is an alphanumeric string (see paragraph 0035 i.e. Authentication engine 104 on receiving, from the database device, the public cryptographic key associated with the mobile device can generate a nonce string (e.g., a random alphanumeric string of random and variable length)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Piqueras Jover to have used a Piqueras Jover random alphanumeric string as the random number since a random alphanumeric string is more secure because of the greater number of characters being used (see paragraph 0035). Therefore one would have been motivated to have used a random alphanumeric string.

With respect to claim 34 Adler teaches a terminal, comprising: one or more processors configured to: 
obtain a device encryption key (see Adler figure 3 step 315 and paragraph 0040 at block 315, the keys are shared between the tag and reader. In one embodiment, the keys include one or more public/private key pairs, which may utilize elliptical encryption 
wherein the device encryption key is pre-written into a secure zone of the authenticatee terminal (see Adler paragraph 0033 i.e. In one embodiment, the system includes tamper logic 265. Tamper logic 265 provides tamper-resistance. In one embodiment, the entire tag is tamper resistant. In another embodiment, only the memory 260, or portion of memory storing the private key, is tamper resistant. In one embodiment, tamper resistance may include logic that erases the memory if the system detects an attempt to read the memory, hack the bus, etc. This may be implemented, in one embodiment, using fuses) 
obtain first data comprising a random number (see Adler figure 3 step 335 and paragraph 0045 i.e. At block 335, the tag computes the return data, which is a combination of the response to the challenge and three random values (i.e. claimed first data) encrypted with the three keys, one for encryption, one for authentication, and one for privacy);
obtain second data based at least in part on at least one of signing or encrypting the first data using the device encryption key (see Adler figure 3 step 335 i.e. In one embodiment, the tag generates two random values (s and u), and encrypts each with a corresponding key (encryption and obfuscation respectively). The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values (i.e. claimed second data). In one embodiment, the returned value includes the tag identifier (n))
The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values. In one embodiment, the returned value includes the tag identifier (n)); and 
communicate the authentication code to an authenticator equipment (see Adler figure 3 step 335 i.e. At block 335, the tag computes the return data, which is a combination of the response to the challenge and three random values encrypted with the three keys, one for encryption, one for authentication, and one for privacy. In one embodiment, the tag generates two random values (s and u), and encrypts each with a corresponding key (encryption and obfuscation respectively). The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values. In one embodiment, the returned value includes the tag identifier (n)) wherein.
 the authenticator equipment authenticates the authenticatee terminal based at least in part on performing decryption with respect to at least part of the second data; and the decryption with respect to at least part of the second data is performed using a key corresponding to the ID that is obtained from a mapping of keys to identifiers (see Adler figure 3 step 345-355 and paragraph 0046-0048 i.e. At block 340, the reader, 
Adler teaches using a random number and not teach a random alphanumeric string.
	Piqueras Jover teaches using a random alphanumeric string as the random number nonce (see paragraph 0035 i.e. Authentication engine 104 on receiving, from the database device, the public cryptographic key associated with the mobile device can generate a nonce string (e.g., a random alphanumeric string of random and variable length)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Piqueras Jover to have used a Piqueras Jover random alphanumeric string as the random number since a random alphanumeric string is more secure because of the greater number of characters being used (see paragraph 0035). Therefore one would have been motivated to have used a random alphanumeric string.

With respect to claim 35 Adler teaches a terminal, comprising: one or more processors configured to: 
The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values. In one embodiment, the returned value includes the tag identifier (n)); 
obtain a device encryption key corresponding to the ID of the authenticatee terminal, the device encryption key being obtained based at least in part on performing a lookup with respect to a mapping of keys to identifiers (see Adler figure 3 step 345-355 and paragraph 0046-0048 i.e. At block 340, the reader, which has received the return data from the tag, utilizes its private key to compute n (tag ID) from the return data. [0047] At block 345, the reader looks up the public key of the tag, using the tag ID. [0048] At block 350, the reader verifies that the returned data included the signed challenge response. If so, as verified at block 355, the reader knows the tag's ID (n) and that this ID has been authenticated by the response to the challenge);
obtain a random number based at least in part on a signature verification of the second data using the device encryption key or a decryption of at least the second data using the device encryption key (see Adler figure 3 step 345-355 and paragraph 0046-
authenticate the authenticatee terminal based at least in part on the random number (see Adler paragraph 0037 i.e. The crypto calculator 230 takes the random number and using the public key calculates the public key value. The public key value should be equal to the challenge response returned by the RFID tag. Therefore, comparison logic 235 performs a comparison between the challenge response returned by the RFID tag 210, and the result of the calculation. If the values are identical, then the RFID system 120 certifies the RFID tag 210. In one embodiment, validation logic 240 outputs the proper information indicating that the RFID tag 110 has been validated and paragraph 0046-0048 i.e. At block 340, the reader, which has received the return data from the tag, utilizes its private key to compute n (tag ID) from the return data. [0047] At block 345, the reader looks up the public key of the tag, using the tag ID. [0048] At block 350, the reader verifies that the returned data included the signed challenge response. If so, as verified at block 355, the reader knows the tag's ID (n) and that this ID has been authenticated by the response to the challenge) and 
one or more memories coupled to the one or more processors, configured to provide the one or more processors with instructions (see Adler paragraph 0112). 

	Piqueras Jover teaches using a random alphanumeric string as the random number nonce (see paragraph 0035 i.e. Authentication engine 104 on receiving, from the database device, the public cryptographic key associated with the mobile device can generate a nonce string (e.g., a random alphanumeric string of random and variable length)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Piqueras Jover to have used a Piqueras Jover random alphanumeric string as the random number since a random alphanumeric string is more secure because of the greater number of characters being used (see paragraph 0035). Therefore one would have been motivated to have used a random alphanumeric string.

With respect to claim 36 Adler teaches, a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
obtaining a device encryption key (see Adler figure 3 step 315 and paragraph 0040 at block 315, the keys are shared between the tag and reader. In one embodiment, the keys include one or more public/private key pairs, which may utilize elliptical encryption or traditional large-primes encryption. In one embodiment, three key pairs are created, one each for authentication, encryption, and obfuscation. In one embodiment, the tag creates its own keys), 

obtaining first data comprising a random number (see Adler figure 3 step 335 and paragraph 0045 i.e. At block 335, the tag computes the return data, which is a combination of the response to the challenge and three random values (i.e. claimed first data) encrypted with the three keys, one for encryption, one for authentication, and one for privacy);
obtaining second data based at least in part on at least one of signing or encrypting the first data using the device encryption key (see Adler figure 3 step 335 i.e. In one embodiment, the tag generates two random values (s and u), and encrypts each with a corresponding key (encryption and obfuscation respectively). The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values (i.e. claimed second data). In one embodiment, the returned value includes the tag identifier (n))
generating an authentication code based at least in part on the second data and an identifier (ID) of the authenticatee terminal (see Adler figure 3 step 335 i.e. At block 335, the tag computes the return data, which is a combination of the response to the The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values. In one embodiment, the returned value includes the tag identifier (n)); and 
communicate the authentication code to an authenticator equipment (see Adler figure 3 step 335 i.e. At block 335, the tag computes the return data, which is a combination of the response to the challenge and three random values encrypted with the three keys, one for encryption, one for authentication, and one for privacy. In one embodiment, the tag generates two random values (s and u), and encrypts each with a corresponding key (encryption and obfuscation respectively). The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values. In one embodiment, the returned value includes the tag identifier (n)) wherein.
 the authenticator equipment authenticates the authenticatee terminal based at least in part on performing decryption with respect to at least part of the second data; and the decryption with respect to at least part of the second data is performed using a key corresponding to the ID that is obtained from a mapping of keys to identifiers (see Adler figure 3 step 345-355 and paragraph 0046-0048 i.e. At block 340, the reader, which has received the return data from the tag, utilizes its private key to compute n (tag ID) from the return data. [0047] At block 345, the reader looks up the public key of the tag, using the tag ID. [0048] At block 350, the reader verifies that the returned data 
Adler teaches using a random number and not teach a random alphanumeric string.
	Piqueras Jover teaches using a random alphanumeric string as the random number nonce (see paragraph 0035 i.e. Authentication engine 104 on receiving, from the database device, the public cryptographic key associated with the mobile device can generate a nonce string (e.g., a random alphanumeric string of random and variable length)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Piqueras Jover to have used a Piqueras Jover random alphanumeric string as the random number since a random alphanumeric string is more secure because of the greater number of characters being used (see paragraph 0035). Therefore one would have been motivated to have used a random alphanumeric string.

With respect to claim 37 Adler teaches a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
obtaining, by one or more processors associated with an authenticator equipment, an authentication code that is communicated by an authenticatee terminal, wherein the authentication code comprises second data, and an identifier (ID) of the The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values. In one embodiment, the returned value includes the tag identifier (n)); 
obtaining, by the one or more processors associated with the authenticator equipment, a device encryption key corresponding to the ID of the authenticatee terminal, the device encryption key being obtained based at least in part on performing a lookup with respect to a mapping of keys to identifiers (see Adler figure 3 step 345-355 and paragraph 0046-0048 i.e. At block 340, the reader, which has received the return data from the tag, utilizes its private key to compute n (tag ID) from the return data. [0047] At block 345, the reader looks up the public key of the tag, using the tag ID. [0048] At block 350, the reader verifies that the returned data included the signed challenge response. If so, as verified at block 355, the reader knows the tag's ID (n) and that this ID has been authenticated by the response to the challenge);
obtaining, by the one or more processors associated with the authenticator equipment, a random number based at least in part on a signature verification of the second data using the device encryption key or a decryption of at least the second data using the device encryption key (see Adler figure 3 step 345-355 and paragraph 0046-
authenticating, by the one or more processors associated with the authenticator equipment, the authenticatee terminal based at least in part on the random number (see Adler paragraph 0037 i.e. The crypto calculator 230 takes the random number and using the public key calculates the public key value. The public key value should be equal to the challenge response returned by the RFID tag. Therefore, comparison logic 235 performs a comparison between the challenge response returned by the RFID tag 210, and the result of the calculation. If the values are identical, then the RFID system 120 certifies the RFID tag 210. In one embodiment, validation logic 240 outputs the proper information indicating that the RFID tag 110 has been validated and paragraph 0046-0048 i.e. At block 340, the reader, which has received the return data from the tag, utilizes its private key to compute n (tag ID) from the return data. [0047] At block 345, the reader looks up the public key of the tag, using the tag ID. [0048] At block 350, the reader verifies that the returned data included the signed challenge response. If so, as verified at block 355, the reader knows the tag's ID (n) and that this ID has been authenticated by the response to the challenge). 
Adler teaches using a random number and not teach a random alphanumeric string.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Piqueras Jover to have used a Piqueras Jover random alphanumeric string as the random number since a random alphanumeric string is more secure because of the greater number of characters being used (see paragraph 0035). Therefore one would have been motivated to have used a random alphanumeric string.

With respect to claim 38 Adler teaches a device identity authentication system, comprising; an authenticatee terminal, comprising: one or more processors associated with the authenticatee terminal, the one or more processors configured to: 
obtain a device encryption key (see Adler figure 3 step 315 and paragraph 0040 at block 315, the keys are shared between the tag and reader. In one embodiment, the keys include one or more public/private key pairs, which may utilize elliptical encryption or traditional large-primes encryption. In one embodiment, three key pairs are created, one each for authentication, encryption, and obfuscation. In one embodiment, the tag creates its own keys), 
wherein the device encryption key is pre-written into a secure zone of the authenticatee terminal (see Adler paragraph 0033 i.e. In one embodiment, the system 
obtain first data comprising a random number (see Adler figure 3 step 335 and paragraph 0045 i.e. At block 335, the tag computes the return data, which is a combination of the response to the challenge and three random values (i.e. claimed first data) encrypted with the three keys, one for encryption, one for authentication, and one for privacy);
obtain second data based at least in part on at least one of signing or encrypting the first data using the device encryption key (see Adler figure 3 step 335 i.e. In one embodiment, the tag generates two random values (s and u), and encrypts each with a corresponding key (encryption and obfuscation respectively). The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values (i.e. claimed second data). In one embodiment, the returned value includes the tag identifier (n))
generate an authentication code based at least in part on the second data and an identifier (ID) of the authenticatee terminal (see Adler figure 3 step 335 i.e. At block 335, the tag computes the return data, which is a combination of the response to the challenge and three random values encrypted with the three keys, one for encryption, one for authentication, and one for privacy. In one embodiment, the tag generates two The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values. In one embodiment, the returned value includes the tag identifier (n)); and 
communicate the authentication code to an authenticator equipment (see Adler figure 3 step 335 i.e. At block 335, the tag computes the return data, which is a combination of the response to the challenge and three random values encrypted with the three keys, one for encryption, one for authentication, and one for privacy. In one embodiment, the tag generates two random values (s and u), and encrypts each with a corresponding key (encryption and obfuscation respectively). The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values. In one embodiment, the returned value includes the tag identifier (n)) wherein.
 the authenticator equipment authenticates the authenticatee terminal based at least in part on performing decryption with respect to at least part of the second data; and the decryption with respect to at least part of the second data is performed using a key corresponding to the ID that is obtained from a mapping of keys to identifiers (see Adler figure 3 step 345-355 and paragraph 0046-0048 i.e. At block 340, the reader, which has received the return data from the tag, utilizes its private key to compute n (tag ID) from the return data. [0047] At block 345, the reader looks up the public key of the tag, using the tag ID. [0048] At block 350, the reader verifies that the returned data included the signed challenge response. If so, as verified at block 355, the reader 
one or more memories associated with the authenticatee terminal and coupled to the one or more processors associated with the authenticatee terminal, the one or more memories associated with the authenticatee terminal configured to provide the one or more processors associated with the authenticatee terminal with instructions; and an authenticator equipment, comprising: one or more processors associated with the authenticator equipment, the one or more processors associated with the authenticator equipment (see Adler paragraph 0112) configured to: 
obtain an authentication code that is communicated by an authenticatee terminal, wherein the authentication code comprises second data, and an identifier (ID) of the authenticatee terminal; and at least part of the authentication code is encrypted or signed using a device encryption key (see Adler figure 3 step 335 i.e. At block 335, the tag computes the return data, which is a combination of the response to the challenge and three random values encrypted with the three keys, one for encryption, one for authentication, and one for privacy. In one embodiment, the tag generates two random values (s and u), and encrypts each with a corresponding key (encryption and obfuscation respectively). The authentication key is encrypted with the reader's public key. The tag then returns a concatenated value including all four random values. In one embodiment, the returned value includes the tag identifier (n)); 
obtain a device encryption key corresponding to the ID of the authenticatee terminal, the device encryption key being obtained based at least in part on performing a lookup with respect to a mapping of keys to identifiers (see Adler figure 3 step 345-
obtain a random number based at least in part on a signature verification of the second data using the device encryption key or a decryption of at least the second data using the device encryption key (see Adler figure 3 step 345-355 and paragraph 0046-0048 i.e. At block 340, the reader, which has received the return data from the tag, utilizes its private key to compute n (tag ID) from the return data. [0047] At block 345, the reader looks up the public key of the tag, using the tag ID. [0048] At block 350, the reader verifies that the returned data included the signed challenge response. If so, as verified at block 355, the reader knows the tag's ID (n) and that this ID has been authenticated by the response to the challenge); and 
authenticate the authenticatee terminal based at least in part on the random number (see Adler paragraph 0037 i.e. The crypto calculator 230 takes the random number and using the public key calculates the public key value. The public key value should be equal to the challenge response returned by the RFID tag. Therefore, comparison logic 235 performs a comparison between the challenge response returned by the RFID tag 210, and the result of the calculation. If the values are identical, then the RFID system 120 certifies the RFID tag 210. In one embodiment, validation logic 240 outputs the proper information indicating that the RFID tag 110 has been validated 
Adler teaches using a random number and not teach a random alphanumeric string.
	Piqueras Jover teaches using a random alphanumeric string as the random number nonce (see paragraph 0035 i.e. Authentication engine 104 on receiving, from the database device, the public cryptographic key associated with the mobile device can generate a nonce string (e.g., a random alphanumeric string of random and variable length)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Piqueras Jover to have used a Piqueras Jover random alphanumeric string as the random number since a random alphanumeric string is more secure because of the greater number of characters being used (see paragraph 0035). Therefore one would have been motivated to have used a random alphanumeric string.

With respect to claim 39, Adler teaches the method of claim 1, wherein the first data is plaintext data, and the second data is ciphertext data (see Adler figure 3 step 335 i.e. In one embodiment, the tag generates two random values (s and u), and 

With respect to claim 40 Adler teaches the method of claim 1, wherein authenticator equipment obtains the ID of the authenticatee the terminal without using a key specifically mapped to the authenticatee terminal (see Adler paragraph 0046-0048 i.e. At block 340, the reader, which has received the return data from the tag, utilizes its private key to compute n (tag ID) from the return data)

Claims 6-8, 18, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. (US 2008/0170695) in view of Piqueras Jover et al (US 2016/0294783) in view of Antypas (US 8,719,568).
With respect to claim 6 Adler teaches the method of claim 5, but does not disclose wherein the determining the random alphanumeric string comprises: requesting, by one or more processors associated with an authenticatee terminal, the random number from the authenticator equipment; obtaining the random alphanumeric string communicated by the authenticator equipment.
Adler teaches using a random number and not teach a random alphanumeric string.
	Piqueras Jover teaches using a random alphanumeric string as the random number nonce (see paragraph 0035 i.e. Authentication engine 104 on receiving, from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Piqueras Jover to have used a Piqueras Jover random alphanumeric string as the random number since a random alphanumeric string is more secure because of the greater number of characters being used (see paragraph 0035). Therefore one would have been motivated to have used a random alphanumeric string.
Antypas teaches wherein the determining the random alphanumeric string comprises: requesting, by one or more processors associated with an authenticatee terminal, the random alphanumeric string from the authenticator equipment; obtaining the random alphanumeric string communicated by the authenticator equipment (see Antypas column 9 lines 34-54 i.e. The server 31 generates a random number, and first encrypts the random number with the facility private key. Second, the server 31 encrypts the result of the first encryption of the random number with the user public key. The server 31 transmits the second encryption result (i.e., the double-encrypted random number) to the client device 28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Antypas to have received the random number from the authenticator encrypted with it private key so that the authenticatee can decrypt it with the authenticator’s public key as a secure way to transmit data from one device to another (see Antypas column 9 lines 34-54). Therefore 

With respect to claim 7 Adler teaches the method of claim 6, but does not disclose wherein the obtaining the random number communicated by the authenticator equipment comprises: obtaining an encrypted random number from the authenticator equipment; and decrypting the encrypted random number based at least in part on a server encryption key, wherein the server encryption key is stored by both an authenticator equipment and the authenticatee terminal.
Adler teaches using a random number and not teach a random alphanumeric string.
	Piqueras Jover teaches using a random alphanumeric string as the random number nonce (see paragraph 0035 i.e. Authentication engine 104 on receiving, from the database device, the public cryptographic key associated with the mobile device can generate a nonce string (e.g., a random alphanumeric string of random and variable length)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Piqueras Jover to have used a Piqueras Jover random alphanumeric string as the random number since a random alphanumeric string is more secure because of the greater number of characters being used (see paragraph 0035). Therefore one would have been motivated to have used a random alphanumeric string.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Antypas to have received the random number from the authenticator encrypted with it private key so that the authenticatee can decrypt it with the authenticator’s public key as a secure way to transmit data from one device to another (see Antypas column 9 lines 34-54). Therefore one would have been motivated received the random number from the authenticator encrypted with it private key.

With respect to claim 8 Adler teaches the method of claim 7 but does not diclose wherein the server encryption key is stored by both an authenticator equipment and the authenticatee terminal.
Antypas teaches wherein the server encryption key is stored by both an authenticator equipment and the authenticatee terminal (see Antypas column 9 lines 34-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Antypas to have received the random number from the authenticator encrypted with it private key so that the authenticatee can decrypt it with the authenticator’s public key as a secure way to transmit data from one device to another (see Antypas column 9 lines 34-54). Therefore one would have been motivated received the random number from the authenticator encrypted with it private key.

With respect to claim 18 Joshi does not teach the method of claim 1, further comprising: in response to the authenticate terminal being authenticated, obtaining one or more network resources, or in response to the authenticate terminal being authenticated, receiving a service from one or more servers. 
	Antypas teaches further comprising: in response to the authenticate terminal being authenticated, obtaining one or more network resources, or in response to the authenticate terminal being authenticated, receiving a service from one or more servers (see Antypas column 14 lines 42 – column 15 lines 8 i.e. The server (e.g., server 31) maintains the secure electronic storage of data (step 201), and remains in this state until it receives a connection request from a client device. Upon receiving a connection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi in view of Antypas to have the server maintains the secure electronic storage of data and remains in this state until it receives a connection request from a client device. Upon receiving a connection request, the server begins an authentication process to confirm the identity of the client device before granting access to the secure electronic storage of the server to the client. (see Antypas column 14 lines 42 – column 15 lines 8). Therefore one would have the server preform an authentication process to confirm the identity of the client device before granting access to the client.

With respect to claim 27 Adler teaches the method of claim 26, but does not disclose determining the pre-stored random alphanumeric string comprises: receiving a request for the random number from the authenticatee terminal; and in response to receiving the request for the random alphanumeric string, providing the random alphanumeric string to the authenticatee terminal, wherein the random alphanumeric string communicated to the authenticatee terminal matches the pre-stored random alphanumeric string. Antypas teaches determining the pre-stored random alphanumeric string comprises: receiving a request for the random number from the authenticatee terminal; and in response to receiving the request for the random alphanumeric string, providing the random alphanumeric string to the authenticatee terminal, wherein the random alphanumeric string communicated to the authenticatee terminal matches the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Antypas to have received the random number from the authenticator encrypted with it private key so that the authenticatee can decrypt it with the authenticator’s public key as a secure way to transmit data from one device to another (see Antypas column 9 lines 34-54). Therefore one would have been motivated received the random number from the authenticator encrypted with it private key.

With respect to claim 28 Adler teaches the method of claim 27, but does not disclose wherein the providing the random alphanumeric string to the authenticatee terminal comprises: encrypting the random alphanumeric string based at least in part on a server encryption key; and communicating an encrypted random alphanumeric string to the authenticatee terminal, wherein the authenticator equipment stores a first version of the server encryption key, and the authenticatee terminal stores a second version server encryption key. Antypas teaches wherein the providing the random alphanumeric string to the authenticatee terminal comprises: encrypting the random alphanumeric string based at least in part on a server encryption key; and communicating an encrypted random alphanumeric string to the authenticatee terminal, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Antypas to have received the random number from the authenticator encrypted with it private key so that the authenticatee can decrypt it with the authenticator’s public key as a secure way to transmit data from one device to another (see Antypas column 9 lines 34-54). Therefore one would have been motivated received the random number from the authenticator encrypted with it private key.

Claims 3, 10, 11, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. (US 2008/0170695) in view of Piqueras Jover et al (US 2016/0294783) in view of An et al (US 2017/0006026).
With respect to claim 3 Adler does not teach wherein the random alphanumeric string is stored by both the authenticatee terminal and the authenticator equipment before the random number is comprised in the first data, or the random number is separately determined both the authenticatee terminal and the authenticator equipment according to a predetermined random number generating process. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of An to generated the random alphanumeric string at both the authenticatee terminal and authenticator equipment using a seed as a way for both the authenticatee terminal and authenticator equipment to generate the same random alphanumeric string without sending the random alphanumeric string (see An paragraph 0037-40). Therefore one would have been motivated to have to generated the random alphanumeric string at both the authenticatee terminal and authenticator equipment using a seed as a way for both the authenticatee terminal and authenticator equipment to generate the same random alphanumeric string.

With respect to claim 10 Adler teaches the method of claim 5, but does not disclose wherein the determining the random number comprises: obtaining a random seed, wherein the authenticator equipment and the authenticatee terminal separately 
An teaches wherein the determining the random number comprises: obtaining a random seed, wherein the authenticator equipment and the authenticatee terminal separately store the random seed before the random number is determined; generating the random number based at least in part on the random seed and a predefined random number generating process (see An figure 1 step 120/140 and  paragraph 0037-0040 i.e. In operation 120, the first electronic device 100 may generate a first one-time password (OTP) using the first seed and first time information. That is, the first electronic device 100 may generate the first OTP using the first time information and the first seed corresponding to a first time at the first time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of An to generated the random alphanumeric string at both the authenticatee terminal and authenticator equipment using a seed as a way for both the authenticatee terminal and authenticator equipment to generate the same random alphanumeric string without sending the random alphanumeric string (see An paragraph 0037-40). Therefore one would have been motivated to have to generated the random alphanumeric string at both the authenticatee terminal and authenticator equipment using a seed as a way for both the authenticatee terminal and authenticator equipment to generate the same random alphanumeric string.


An teaches wherein the random seed comprises encryption key information wherein the authenticator equipment and the authenticatee terminal separately store at least part of the encryption key information before the random number is determined; and the predefined random number generating process comprises: a time-based one-time password (TOTP) process (see An figure 1 step 120/140 and  paragraph 0037-0040 i.e. In operation 120, the first electronic device 100 may generate a first one-time password (OTP) using the first seed and first time information. That is, the first electronic device 100 may generate the first OTP using the first time information and the first seed corresponding to a first time at the first time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of An to generated the random alphanumeric string at both the authenticatee terminal and authenticator equipment using a seed as a way for both the authenticatee terminal and authenticator equipment to generate the same random alphanumeric string without sending the random alphanumeric string (see An paragraph 0037-40). Therefore one would have been motivated to have to generated the random alphanumeric string at both the authenticatee terminal and authenticator equipment using a seed as a way for both the 

With respect to claim 29 Adler teaches the method of claim 25 but does not disclose  wherein the determining the pre-stored random number comprises: obtaining a random seed, wherein the authenticator equipment and the authenticatee terminal separately store the random seed before the random number is determined; generating the random number based at least in part on the random seed and a predefined random number generating process. 
	An teaches wherein the determining the pre-stored random number comprises: obtaining a random seed, wherein the authenticator equipment and the authenticatee terminal separately store the random seed before the random number is determined; generating the random number based at least in part on the random seed and a predefined random number generating process (see An figure 1 step 120/140 and  paragraph 0037-0040 i.e. In operation 120, the first electronic device 100 may generate a first one-time password (OTP) using the first seed and first time information. That is, the first electronic device 100 may generate the first OTP using the first time information and the first seed corresponding to a first time at the first time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of An to generated the random alphanumeric string at both the authenticatee terminal and authenticator equipment using a seed as a way for both the authenticatee terminal and authenticator equipment to generate the same random alphanumeric string without sending the 


With respect to claim 30 Adler teaches the method of claim 25, wherein the random seed comprises: encryption key information, wherein the authenticator equipment and the authenticatee terminal separately store at least part of the encryption key information before the random number is determined; the predefined random number generating process comprises: a time-based one-time password (TOTP) algorithm. 
An teaches wherein the random seed comprises: encryption key information, wherein the authenticator equipment and the authenticatee terminal separately store at least part of the encryption key information before the random number is determined; the predefined random number generating process comprises: a time-based one-time password (TOTP) algorithm (see An figure 1 step 120/140 and  paragraph 0037-0040 i.e. In operation 120, the first electronic device 100 may generate a first one-time password (OTP) using the first seed and first time information. That is, the first electronic device 100 may generate the first OTP using the first time information and the first seed corresponding to a first time at the first time).
.


Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. (US 2008/0170695) in view of Piqueras Jover et al (US 2016/0294783) in view of Avanzi (US 2016/0043870)
With respect to claim 14 Adler teaches the method of claim 1 but does not disclose wherein the obtaining the device encryption key obtaining the second data, and generating an authentication code are executed in a trusted execution environment of the authenticatee terminal.
Avanzi teaches wherein the obtaining the device encryption key obtaining the second data, and generating an authentication code are executed in a trusted execution environment of the authenticatee terminal (see Avanzi paragraph 0037 i.e. In at least some examples, a Trusted Application (TA) runs in a Trusted Execution Environment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adler in view of Avanzi to have used a trusted execution environment of the device as a secure way to protect to encryption operation by providing an isolated execution environment the provides isolated execution along with confidentiality of the data (see Avanzi paragraph 0037). Therefore one would have been motivated to have used a trusted execution environment.

Related Prior Art References
Fitch et al. US 10110579 “Stateless and Secure Authentication” teaches authenticated requests can be sent without requiring the requests to include or potentially expose secret information used for the authentication process. A client device use a security credential such as a key to sign a request to be sent to a recipient. When the request is received, the recipient determines whether the request was signed using the correct key for the sender. In some embodiments a client token is included with the request that statelessly encodes the key, enabling a recipient capable of decoding the client token to determine the key and compare that key to the signature of the request. The sender can store the secret information in a secure location, such as a browser security module, such that the secret information is not exposed to the browser or script executing on the client device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
/DEVIN E ALMEIDA/           Examiner, Art Unit 2492                                                                                                                                                                                             

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492